Ed. F. MoFaddin, Associate Justice (concurring). I concur in the affirmance of this decree. It is my understanding of the evidence in this case that there was a preexisting highway in front of the Denniston property before the 1927 County Court order; and the said 1927 Court order was to widen the already existing right-of-way by taking an additional strip from the landowners. I do not find any definite evidence to show that there was ever any entry by the Highway authorities on the additional strip so taken. In this situation I think the case at bar is ruled by such cases as State Highway Comm. v. Holden, 217 Ark. 466, 231 S. W. 2d 113; and Ark. State Highway Comm. v. Cook, 236 Ark. 251, 365 S. W. 2d 463 (Opinion March 11, 1963).